Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Title 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 14-19 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a computer-readable storage medium, as recited in claim 14, can “encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).” See MPEP 2106.  Therefore, the language “non-transitory” is critical in overcoming this rejection without the requirement of substantial amendment or cancellation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cholas et al. Pub. No. US 2008/0313691 A1 [Cholas] in view of Jang Pub. No. US 2019/0235571 A1 [Jang].
1.  Cholas discloses an information configuration method [¶ 3], comprising: transmitting a signal to a display of an electronic apparatus at a first transmission frequency [¶ 24], wherein a parameter of the electronic apparatus associated with the first transmission frequency meets a predetermined condition when the electronic apparatus operates at a first frequency band [id. the condition of being receivable].  Cholas is silent on upon detecting that a current frequency band of the electronic apparatus is not in the first frequency band: switching the first transmission frequency to a second transmission frequency when the display is inactive, wherein the parameter associated with the second transmission frequency meets the predetermined condition when the electronic apparatus operates at a second frequency band.  However Jang teaches switching based on the state of the display [¶ 8].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cholas with Jang, since such a modification improves the processing performance of the device.  As per the display being inactive, there are a finite number of display states.  One such well-known state for transmission is when the display is inactive.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cholas in view of Jang as required by this claim, since “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1390 (U.S. 2007).
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1390 (U.S. 2007).
14.  Cholas discloses transmit the signal to the display of the electronic apparatus at a first transmission frequency [¶ 24], wherein a parameter of the electronic apparatus associated with the first transmission frequency meets a predetermined condition when the electronic apparatus operates at a first frequency band [id. the condition of being receivable].  Cholas is silent on upon detecting a current KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1390 (U.S. 2007).

Claims 2, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cholas in view of Jang and further in view of Larsson Pub. No. US 2006/0188003 A1 [Larsson].
2.  Cholas in view of Jang is silent on wherein before transmitting the signal to the display at the first transmission frequency, the method further comprises: detecting parameters associated with a plurality of transmission frequencies of transmitting the signal to the display when the electronic apparatus operates at any frequency band of frequency bands supported by the electronic apparatus; and generating a mapping table of the transmission frequencies corresponding to each of the frequency bands supported by the electronic apparatus.  However Larsson teaches detection parameters which 
9.  Cholas in view of Jang is silent on wherein the processor is further configured to: detect a parameter associated with a plurality of transmission frequencies of transmitting the signal to the display when the electronic apparatus operates at any frequency band of frequency bands supported by the electronic apparatus; and generate a mapping table of the transmission frequencies corresponding to each of the frequency bands supported by the electronic apparatus.  However Larsson teaches detection parameters which include various bands [¶ 40] and generating a mapping table [¶ 79].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cholas in view of Jang with Larsson as required by this claim, since such a modification improves the performance characteristics of the device. 
15.  Cholas in view of Jang is silent on wherein the instructions cause the processor to: detect a parameter associated with a plurality of transmission frequencies of transmitting the signal to the display when the electronic apparatus operates at any frequency band of frequency bands supported by the electronic apparatus; and generate a mapping table with the transmission frequencies corresponding to each of the frequency bands supported by the electronic apparatus.   However Larsson teaches detection parameters which include various bands [¶ 40] and generating a mapping table [¶ 79].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cholas in view of Jang with Larsson as required by this claim, since such a modification improves the performance characteristics of the device.
Allowable Subject Matter
Claims 3-7 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/Primary Examiner, Art Unit 2694